NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        MAR 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: FAROUK E. NAKHUDA,                       No. 19-60022

                Debtor.                         BAP No. 18-1139


ANDREW W. SHALABY,                              MEMORANDUM*

                Appellant.

                         Appeal from the Ninth Circuit
                          Bankruptcy Appellate Panel
              Brand, Kurtz, and Faris, Bankruptcy Judges, Presiding

                             Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Attorney Andrew W. Shalaby appeals pro se from the Bankruptcy Appellate

Panel’s judgment affirming the bankruptcy court’s order denying Shalaby’s April

14, 2018 Rule 60(b) motion to amend a sanctions order. We have jurisdiction

under 28 U.S.C. § 158(d). We review for an abuse of discretion the bankruptcy



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Shalaby’s request for oral
argument, set forth in the opening brief, is denied.
court’s ruling on a motion under Federal Rule of Civil Procedure 60(b). Phillips v.

Gilman (In re Gilman), 887 F.3d 956, 963 (9th Cir. 2018). We affirm.

      The bankruptcy court did not abuse its discretion in denying Shalaby’s Rule

60(b) motion because Shalaby failed to demonstrate any basis for relief. See Fed.

R. Bankr. P. 9024 (making Rule 60 applicable to bankruptcy cases); Latshaw v.

Trainer Wortham & Co., 452 F.3d 1097, 1102-03 (9th Cir. 2006) (discussing

required showing for Rule 60(b)(6) relief and explaining that relief may be granted

“only where extraordinary circumstances” are present (citations and quotation

marks omitted)); SEC v. Coldicutt, 258 F.3d 939, 941 (9th Cir. 2001) (discussing

conditions under which a court may modify an order under Rule 60(b)(5)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Shalaby’s motion for summary disposition (Docket Entry No. 11) is denied

as moot.

      AFFIRMED.




                                         2                                  19-60022